Citation Nr: 1420041	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to February 1980, followed by service in the South Carolina National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Charleston, South Carolina.

In April 2012, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be causally or etiologically related to a disease, injury, or incident in service; sensorineural hearing loss was not shown within one year of discharge from active service.

2.  The Veteran has not had tinnitus at any time during the pendency of his claim.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that an August 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  The notice letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service, VA, and private treatment records, as well as his Social Security Administration (SSA) records, have been associated with the claims file.  There is no indication in the claims file that there remain any outstanding records for VA to obtain.  In April 2012, the Board directed that the RO/AMC provide the Veteran with another opportunity to identify any outstanding treatment records for VA to obtain.  Pursuant to the Board's remand directive, in May 2012, the AMC sent a letter to the Veteran that he identify any such records and provide the necessary Form 21-4142 authorizations, but the Veteran did not respond.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also directed in its April 2012 remand that the Veteran be provided with a VA examination relating to his claims.  Pursuant to the Board's remand directive, the Veteran was afforded a May 2012 VA audiological examination.  The Board finds that the May 2012 VA examination report is adequate upon which to base a decision with regard to the Veteran's claims, as the examiner reviewed the claims file, interviewed and examined the Veteran, and provided thorough rationales for his conclusions.  Therefore, the Board also finds that there was substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A veteran may also establish entitlement to service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection. 38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

A.  Tinnitus

The Veteran served on active duty in the Army from January 1974 to February 1980, followed by service in the South Carolina National Guard.  He claims that he has tinnitus due to in-service noise exposure.

The Board notes that there is no medical evidence of tinnitus at any time during the period on appeal, including in any of the VA treatment records, including audiology records.  Rather, the VA treatment records from the period on appeal (and shortly prior to) reflect that the Veteran specifically denied experiencing tinnitus.  See, e.g., May 2006 and December 2007.

Likewise, the May 2012 VA examination report reflects that the Veteran denied experiencing tinnitus.  The examiner also noted that there was no mention of tinnitus in any of the Veteran's service treatment records.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a finding of a current tinnitus condition at any time during the period on appeal, there may be no service connection for the claimed disorder.  See id.  The Board notes that the Veteran filed his claim in 2007.

The Board acknowledges that the Veteran, by filing his claim for service connection for tinnitus as well as the subsequent notice of disagreement and Form 9 appeal, implicitly argues that he does in fact experience tinnitus.  The Board further acknowledges that the Veteran, as a lay person, is competent to report experiencing ringing in his ears.  See Charles v. Prinicipi, 16 Vet. App. 370 (2002).  The Board, however, finds any such assertion to be to be not credible in light of the fact that the Veteran has denied, repeatedly, experiencing tinnitus to VA clinicians during the period on appeal and shortly priorto.  Therefore, the Board finds the Veteran's implicit reports of tinnitus to be not credible. 

In light of the above, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for service connection for tinnitus.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Hearing Loss

The Veteran also claims that he has bilateral hearing loss as a result of in-service noise exposure.

With regard to the Veteran's claimed bilateral hearing loss, a May 2012 VA audiological examination report reflects that pure tone thresholds were as follows:




Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
60
45
35
35
40
39
LEFT
25
35
35
35
35
35

Speech recognition ability was measured as 94 percent in the right ear and 96 percent in the left ear.  See 38 C.F.R. § 3.385.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss.  

Because the May 2012 VA examination report shows that the Veteran's auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are greater than 26 decibels in both ears, the Board finds that he has a current bilateral hearing loss disability for VA purposes as defined by 38C.F.R. §3.385.  

The Board will now address whether the Veteran's bilateral hearing loss is related to his active service.

The Veteran's DD Form 214 reflects that his military occupational specialty during his period of regular active service in the Army from 1976 to 1980 was that of an indirect fire infantryman.  Therefore, acoustic trauma during active service is conceded by the Board in this case.

The Veteran's service treatment records from his regular active service and subsequent National Guard service are silent as to any notations regarding hearing loss.

His January 1974 enlistment examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
10
5
10
5
LEFT
15
10
5
5

An October 1976 report of examination reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
15
5
5
5

A November 1978 hearing conservation audiological evaluation reflects that hearing protection was noted as worn (ear plugs), and that pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
20
10
10
5
5
10
LEFT
20
10
5
0
5
5

His November 1979 separation examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
5
5
LEFT
10
10
10
10
5
5

A subsequent November 1979 hearing conservation audiological evaluation reflects that hearing protection was noted as not worn, and that pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
25
20
15
5
0
15
LEFT
20
20
10
5
0
5

A February 1984 enlistment examination report (National Guard) reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
10
5
10
15
5
LEFT
5
10
10
15
10
5
A February 1988 report of medical examination (National Guard) reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
0
5
10
LEFT
5
0
5
10
10
10

His December 1997 separation report of medical examination (National Guard) reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
0
10
10
LEFT
10
5
10
15
20
15

On his December 1997 report of medical history, the Veteran checked the box indicating that he never experiencing any hearing loss.

The first medical evidence of record of any hearing loss is an August 2003 VA audiological treatment record reflecting diagnosed bilateral sensorineural hearing loss.  As this was more than one year after the Veteran's discharge from service, the Board notes that the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application.

The Board also acknowledges that subsequent VA treatment records reflect that the Veteran has been followed for diagnosed bilateral hearing loss.  See, e.g., December 2007.

The May 2012 VA examiner noted a review of the claims file and service records, including audiological testing in service.  The examiner acknowledged that the Veteran's military occupational specialty as an indirect fire infantryman indicated a high probability of loud noise exposure, and his reported history of exposure to artillery and M-16 fire, grenades, and mine explosions in service.  The Veteran reported post-service civilian noise exposure from power tools, trucks, and fork lifts.  He reported noticing hearing loss around 1976 (during his active service).  The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not related to his active service, including any such service in the National Guard.  The examiner reasoned that there were no significant shifts in hearing thresholds between the time of the Veteran's enlistment examination in January 1974 and his separation examinations in November 1979 and December 1997.  The examiner further explained that according to the reference Noise and Military Service - Implications for Hearing Loss and Tinnitus, National Academy of Sciences (NAS), 2006, there is no reasonable basis for delayed-onset hearing loss, i.e., normal hearing at discharge and casually attributable to military noise exposure decades later.

In light of the above opinion of the May 2012 VA examiner, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss is related to his service in the Army or National Guard.  The Board notes that there is no medical opinion of record that contradicts the opinion of the VA examiner.  Also, the VA examiner provided a thorough rationale for his conclusions, including reasoning that there was no significant shift in the Veteran's pure tone thresholds between the time of enlistment and separation.

The Board acknowledges the opinion of the Veteran that his bilateral hearing loss was caused by in-service noise exposure.  In that regard, the Board notes while the Veteran, as a lay person, may be competent to report having difficulty hearing, he is not shown to be competent to render a medical opinion as to the etiology of sensorineural hearing loss, which requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  To the extent that the Veteran has alleged continuity of symptomatology since service (as he reported to the VA examiner experiencing hearing loss since 1976), the Board finds such assertion to be not credible in light of the fact that on the Veteran's December 1997 separation examination report, he checked the box indicating that he had never experienced any hearing loss.

In sum, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


